October 20, 2015 DREYFUS INVESTMENT FUNDS - DREYFUS/STANDISH GLOBAL FIXED INCOME FUND Supplement to Summary Prospectus dated May 1, 2015 and Statutory Prospectus dated May 1, 2015 As Revised June 3, 2015 The following information supersedes and replaces any contrary information contained in “Fees and Expenses” in the fund’s summary Prospectus and “Fund Summary – Fees and Expenses” in the fund’s statutory Prospectus: Effective October 20, 2015, The Dreyfus Corporation has contractually agreed, until May 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that the annual fund operating expenses for Class Y shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.50%. On or after May 1, 2016, The Dreyfus Corporation may terminate this expense limitation at any time. 6940STK1015
